Citation Nr: 0923538	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-21 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right leg condition, 
to include as secondary to service-connected tender scars of 
the penis and scrotum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to 
February 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a right leg 
condition, to include as secondary to service-connected 
tender scars of the penis and scrotum.  

In May 2009, the Veteran, through his representative, raised 
an application to reopen a previously denied claim of 
entitlement to service connection for a low back disability, 
to include as due to injury sustained as a result of the 
surgical repair of the urethra, penis, and scrotum, in 
service.  The Board refers this matter to the RO for 
appropriate action.

This appeal was advanced on the Board's docket in May 2009, 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right leg condition (hypesthesia referable to 
the distribution of the anterior femoral cutaneous nerve) is 
attributable to the in-service injury for which he has been 
granted service connection for tender scars of the penis and 
scrotum.


CONCLUSION OF LAW

A right leg condition (hypesthesia referable to the 
distribution of the anterior femoral cutaneous nerve) was 
incurred as a result of the Veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including neurological disease, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists; and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that he has experienced numbness of his 
right thigh since an in-service injury of his scrotum and 
testicles.  He specifically relates the numbness to an 
epidural injection administered at the time he underwent 
surgical repair of his injuries.

His service records reflect that in November 1948, he 
sustained a severe laceration of his scrotum and urethra when 
he was struck with a cleat while aboard a ship.  He underwent 
surgical repair of his urethra, severely lacerated scrotum, 
and penis.  A suprapubic cystoscopy was done, and an in-
dwelling catheter inserted.  Six days after the surgery, his 
sutures and the Foley urethral catheter were removed.  The 
following day, the suprapubic tube was removed.  The day 
after the removal of the suprapubic tube, the Veteran voided 
spontaneously, and was noted to be continuing to improve.  
Two days later, however, the Veteran reported to sick call 
with complaints of having run a fever of 102 degrees over the 
weekend.  Physical examination revealed that urine was coming 
out of the ventral wound on the penis and through the 
cystoscopy.  There was a complete breakdown of the primary 
suturing of the urethra, due to infection.  The in-dwelling 
Foley catheter was re-inserted, and secondary closure of the 
urethra was accomplished.  He underwent a second surgical 
repair of his urethra in February 1949.  Records dated in 
March 1949 show that he was voiding without complications.  
The remainder of the Veteran's service medical records do not 
refer to either the injury or complaints of right thigh 
numbness.

In October 1952, however, the Veteran sought treatment for 
back pain and right thigh numbness that he related to the 
injury sustained in service.  Physical examination revealed 
hypesthesia referable to the distribution of the anterior 
femoral cutaneous nerve, which the examining physician 
attributed to the injury sustained in service.  

The Veteran underwent VA examination in November 1952, in 
conjunction with a claim for service connection for a back 
disability.  While the examiner found no evidence of 
orthopedic disease of the back, there was noted diminution of 
sensation to pin prick on the anterior aspect of the upper 
portion of the right thigh.

Although the Veteran did not seek treatment for complaints of 
right thigh pain for many years after the October 1952 
treatment, he asserts that he continued to experience 
intermittent numbness in his right thigh since that time.  
His spouse submitted a June 2005 statement corroborating his 
contentions.  

The Veteran underwent VA neurological examination in March 
2007, as a result of which his complaints of numbness in the 
right thigh were attributed to degenerative changes of the 
lumbar spine.  The examiner determined that the Veteran's 
complaints were more consistent with impairment of sensation 
secondary to a sciatic nerve disability associated with a 
spinal disability than to the surgical repairs in service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Although the March 2007 VA examiner determined that the 
Veteran's complaints of numbness in his right thigh were not 
consistent with the injury sustained in service, the Board 
concludes that the VA examiner's opinion is not entitled to 
as much probative weight as is the October 1952 opinion 
relating the diminished sensation in the right thigh to the 
trauma sustained in service.  The March 2007 VA opinion did 
not take into consideration the Veteran's statements 
regarding the incurrence of the right thigh numbness shortly 
after the surgeries in service, the 1952 evidence 
demonstrating clinical findings of diminished sensation in 
the right thigh, nor the Veteran's statements regarding the 
continuity of symptomatology since his separation from 
service.  In contrast, the October 1952 opinion clearly 
considered the Veteran's statements.  The Board also 
considers it to be significant that the Veteran's complaints 
of right thigh numbness predate by many years his formal 
diagnosis of a lumbar spine disability, suggesting that his 
complaints of numbness are not solely related to his current 
back disability.

As the Veteran's current numbness of the right thigh has been 
determined to be related to an injury sustained in service, 
the Board finds that service connection for a right leg 
condition (hypesthesia referable to the distribution of the 
anterior femoral cutaneous nerve) is warranted.  In this 
case, service incurrence has been shown by satisfactory lay 
evidence, consistent with the treatment the Veteran received 
during service, and continuity of the disability since 
service.  Thus, the Board finds that it is at least as likely 
as not that his current right thigh numbness was incurred as 
a result of his service.  The Board finds that the evidence 
at the very least is in equipoise.  Therefore, service 
connection for a right leg condition is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg condition (hypesthesia 
referable to the distribution of the anterior femoral 
cutaneous nerve) is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


